Case 2:19-cv-00389-JDL Document 142 Filed 02/26/21 Page 1 of 12                             PageID #: 3244

                               UNITED STATES DISTRICT COURT
                                    DISTRICT OF MAINE




 MARK LEVESQUE, CHRISTIE
 DECKER, MICHAEL PLATT, SYLVIA
 KRAININ, and SALLY TRUSSELL,                                       Case No. 2:19-cv-00389-JDL
                  Plaintiffs,

 v.

 IBERDROLA, S.A., CENTRAL MAINE
 POWER COMPANY, AVANGRID, INC.,
 and DOUGLAS HERLING, of Bowdoin,
 Maine

                          Defendants


                     PLAINTIFFS’ MOTION FOR SANCTIONS AGAINST
                            DEFENDANT IBERDROLA, S.A.

         Now come the Plaintiffs, and hereby move the Court, pursuant to ECF No. 139, and Federal

 Rules of Civil Procedure Rule 11 and Rule 37, and seek sanctions against Defendant Iberdrola, S.A.

 (“Iberdrola”) for repeated discovery violations. Specifically, Iberdrola violated this Court’s Order

 when it provided incomplete and misleading material in its Factual Proffer, (ECF No. 93-4), Fed. R.

 Civ. P. 37(b)(2)(A), and has violated the discovery rules by failing to supplement or correct its

 incorrect, incomplete and misleading Factual Proffer and responses to Plaintiffs’ Request for

 Admission. Fed. R. Civ. P. 26(e) and 37(c). Iberdrola’s false and misleading description of its role in

 SmartCare and its disregard for its discovery obligations have materially prejudiced Plaintiffs’ ability

 to test Iberdrola’s jurisdictional defense and have consumed more than a year of counsel’s time at

 great expense to the parties and this Court. Iberdrola has wagered that by misleading Plaintiffs about

 its role in SmartCare, it can evade this Court’s jurisdiction, and thus responsibility for its active role in
Case 2:19-cv-00389-JDL Document 142 Filed 02/26/21 Page 2 of 12                         PageID #: 3245



 SmartCare’s failures. For this misconduct, which began on December 23, 2019 in the form of a false

 and misleading proffer, Plaintiffs seek sanctions against Iberdrola.

     1. Introduction

         When Iberdrola announced its intention to raise a jurisdictional defense, this Court ordered

 that Iberdrola “shall provide Plaintiffs with the factual bases for its personal jurisdiction challenge.”

 (ECF No. 35.) From its later comments during one of several discovery dispute conferences

 necessitated by Iberdrola’s intransigence on discovery, the Court made clear that it had envisioned

 Iberdrola’s Factual Proffer as a way to “frame the issues and allow some discovery that is targeted.”

 (ECF No. 112 at 2; Tr. Proceedings (Oct. 13, 2020) at 13:3-7). Self-evident in the Court’s Order was

 that Iberdrola’s Factual Proffer would be factually accurate and non-misleading. Despite the Court’s

 clear intention that the Factual Proffer narrow the focus of jurisdictional discovery to allow for an

 expeditious testing of Iberdrola’s jurisdictional defense, Iberdrola’s actions were not conducive to

 achieving the Court’s stated goal. Contrary to the Court’s Order, we now know that Iberdrola’s

 Factual Proffer contains factually incorrect and materially misleading statements about the nature and

 extent of Iberdrola’s role in SmartCare in Maine. Specifically, Iberdrola falsely claimed that “the only

 Iberdrola employees that appear to have had any connection to the project at all were Ignacio

 Canales and Jaime Macias Gonzalez.” ECF No. 93-4 at ¶ 11. Iberdrola also stated that it had “virtually

 no involvement in the design or implementation of the [SmartCare] project.” Id. These statements

 are demonstrably false, as set forth below. Months into discovery, Plaintiffs sought confirmation of

 Iberdrola’s commitment to its representations in the Factual Proffer, and issued a request for

 admission asking whether Iberdrola formally admitted the contents of its Factual Proffer. Iberdrola

 did so, thus doubling down on its initial misleading assertions.

         Iberdrola wants the Court to believe that this motion for sanctions stems from a mere “factual

 disagreement,” as counsel argued at the recent February 17, 2021 telephonic hearing. This dispute


                                                    2
Case 2:19-cv-00389-JDL Document 142 Filed 02/26/21 Page 3 of 12                          PageID #: 3246



 actually is about repeated and ongoing conduct that has misled Plaintiffs – and the Court – and has

 caused Plaintiffs material prejudice in this case. Parties have an affirmative obligation not to mislead

 parties and they have an obligation to supplement responses. See M. R. Prof. Conduct 3.3(a); Fed. R.

 Civ. P. 26(e)(2) and 37(c). Iberdrola upheld neither obligation here. Instead, as Plaintiffs now know,

 Iberdrola has engaged in jurisdictional discovery, a process designed specifically and exclusively to

 allow a party to explore the factual basis of another party’s jurisdictional defense, in a manner designed

 to prevent the disclosure of contacts in and connections with the forum state. Iberdrola’s conduct is

 sanctionable.

     2. Iberdrola’s Misleading Discovery Violations as Demonstrated by Recent Evidence

         Iberdrola was under an affirmative Court Order to provide a factual basis to frame

 jurisdictional discovery so its Motion to Dismiss could be properly assessed by this Court. See Fed R.

 Civ. P. 37(b). Additionally, parties have an explicit and abiding obligation under the Federal Rules to

 correct or supplement discovery when it is determined to be inaccurate or incomplete. Fed. R. Civ. P.

 26(e)(1) (“a party…must supplement or correct” incorrect or misleading discovery responses).

 Iberdrola has violated these obligations. Iberdrola violated that Court Order when it produced its

 misleading Factual Proffer, which substantially misrepresented its contacts in Maine. Iberdrola’s

 misrepresentations about its limited role and the number of involved employees are patently false, as

 demonstrated by two pieces of evidence recently obtained by Plaintiffs: first, a 2015 CMP Capital

 Expenditure Plan (hereinafter referred to as “2015 Plan”), and second, the declaration of Valery

 Harris, a former Avangrid employee. These documents were obtained by Plaintiffs following their

 submission of their opposition to Iberdrola’s motion to dismiss, and have been submitted to the Court

 as attachments to a Notice of New Developments. (ECF No. 120). Each will be discussed in turn.




                                                     3
Case 2:19-cv-00389-JDL Document 142 Filed 02/26/21 Page 4 of 12                                       PageID #: 3247



               a. 2015 Plan

          The 2015 Plan was composed or compiled by Iberdrola USA, which was the name of

 Defendant Avangrid at the time. The Plan provides a detailed overview of the entire SmartCare

 project and states in no uncertain terms on its front page that the project was “proposed by”

 Iberdrola’s Chief Information Officer Fernando Lucero (“Lucero”) and Chief Financial Officer Jose

 Sainz Armada (“Armada”). (ECF No. 120-2 at 1) (emphasis added). The Plan goes on to state, among

 many other things, that it “will be updated and re-presented to the Iberdrola Operating Committee

 for full approval before project launch.” Id. at 9. Iberdrola cannot legitimately argue that persons

 who “proposed” a project in any capacity can fairly be said to have never had “any connection to the

 project at all,” as stated in Iberdrola’s Factual Proffer and, by extension, its responses to requests for

 admission. Nor could requiring the “full approval before project launch” by an established Operating

 Committee not qualify as involvement of Iberdrola personnel, as Iberdrola has represented.1                         Any

 fair interpretation of the document leads to the ineluctable conclusion that multiple C-suite executives

 at Iberdrola, as well as its “Operating Committee,” were deeply involved in the project and should

 have been identified by Iberdrola as having proposed the project, and as having the power and

 responsibility of “full approval before project launch.” This information makes clear Iberdrola’s active

 role in the project and its control over its subsidiaries concerning the SmartCare project and strongly

 supports this Court’s exercise of specific jurisdiction over Iberdrola. See also Plaintiffs’ Opposition to

 Iberdrola’s Motion to Dismiss (ECF No. 118). There is no doubt that the Plan demonstrates the

 involvement of specific key Iberdrola personnel, which were withheld from Iberdrola’s Factual Proffer

 and discovery responses, to the direct detriment of Plaintiffs’ efforts to controvert Iberdrola’s

 arguments.


 1
  It is clear that the reference to “Iberdrola” refers to Iberdrola, S.A., the Spanish parent company, and not Iberdrola
 USA, which was Defendant Avangrid’s corporate name until late 2015. Iberdrola USA is referred to as “IUSA” in the
 2015 Plan, presumably to distinguish it from its parent, “Iberdrola,” referring to Iberdrola, S.A.

                                                             4
Case 2:19-cv-00389-JDL Document 142 Filed 02/26/21 Page 5 of 12                         PageID #: 3248



         Plaintiffs anticipate that Iberdrola will attempt to construe the 2015 Plan as “merely” a budget

 document that lays out some general plans or proposals that falls within the normal parent-subsidiary

 relationship. The scope of the 2015 Plan is not nearly so limited and Iberdrola’s argument is

 undermined by the sweeping language of Iberdrola’s Factual Proffer in which it stated unequivocally

 that “the only Iberdrola employees that appear to have had any connection to the project at

 all were [two low-level information technology employees working solely on integration].” ECF No.

 93-4 at ¶ 11. At a minimum, the Factual Proffer should have explained that Iberdrola maintained

 some oversight functions of its subsidiaries’ projects, such as SmartCare, that Lucero and Armada,

 and whomever else, were involved with the project, and that the Iberdrola Operating Committee had

 to approve the project before launch. Iberdrola instead clung to the false contention that its personnel

 played no role. Furthermore, the Plan makes clear the control that Iberdrola exercised over its

 subsidiaries’ projects, including CMP and SmartCare. Although reviewing budgets and timetables may

 be common to a parent-subsidiary relationship, Plaintiffs should have been entitled to explore

 Iberdrola’s involvement in order to argue that proposing a large capital expenditure and reserving full

 approval rights for a multi-year projects to replace its subsidiaries’ metering and billing systems with

 one designed to be fully integrated into its existing platform does not fall within the ambit of the

 passive oversight activities such as those Iberdrola claims its conduct was limited.

         There is indeed every indication that the revelations in the 2015 Plan that highlight Iberdrola’s

 intervention in SmartCare from proposal through launch are but the tip of the iceberg. Under the

 surface, obscured from view by Iberdrola’s discovery tactics, are untold numbers of emails,

 documents, or witnesses that can detail Iberdrola personnel’s words and actions. See, e.g., ECF No.

 93-2, an email from Lucero to Avangrid project personnel indicating that he does “not accept” a delay

 in SmartCare go-live and directing personnel to provide a plan to recover the delay; see also ECF No.

 93-3, an email from Avangrid project leader Eric Bell discussing options for dealing with project


                                                    5
Case 2:19-cv-00389-JDL Document 142 Filed 02/26/21 Page 6 of 12                           PageID #: 3249



 delays, discussing Lucero involvement, and discussing “escalating” the issues from Bob Kump (then-

 Avangrid CEO) and Sara Burns (then-CMP CEO) up to “ultimately” Armando Martinez Martinez

 (Iberdrola Director of Networks Business). It is against the backdrop of information like the

 referenced emails that it is clear that important and relevant information was withheld by Iberdrola

 and that Plaintiffs were prevented from obtaining such information during jurisdictional discovery. It

 is telling that of the most relevant documents and communications produced to date, none were

 produced by Iberdrola. In short, Iberdrola was ordered to explain its role in Maine and SmartCare.

 It did not. Instead, Iberdrola produced thousands of irrelevant documents pertaining to other projects

 without producing responsive documents relevant to this inquiry, and then repeatedly complained

 about the burden of the production resulting from its obstructionist behavior.

             b. Declaration of Valery Harris

         Ms. Harris’s statements will not be reproduced here but are incorporated by reference. See

 ECF No. 120-1. In short, Ms. Harris directly controverts Iberdrola’s factual assertions in several ways,

 including by setting forth her knowledge that Iberdrola had at least six personnel working in Maine

 and working at least in part on SmartCare. Id. at ¶¶ 5-6. She personally processed reimbursements

 paid by CMP/Avangrid to Iberdrola for Iberdrola’s own employees who were in Maine working on

 the project. Id. at ¶¶ 7-9. She states that Iberdrola selected the key technical assistant consultants for

 the project, and exercised direct and comprehensive oversight and approval of expenditures for

 SmartCare, and directly impacted project schedules, timetables, and quality through its control over

 resources. Id. at ¶¶ 10-20. She also states that Lucero was deeply involved with the SmartCare project.

 Id. at ¶ 21. These statements bluntly undermine Iberdrola’s original and ongoing factual assertions.

     3. Iberdrola’s Failure to Amend or Supplement Has Materially Prejudiced Plaintiffs

         Had Iberdrola drafted or corrected its Factual Proffer to reflect the realities of Iberdrola’s role

 in SmartCare as its investigation and discovery unfolded, this motion would not be necessary. Not


                                                     6
Case 2:19-cv-00389-JDL Document 142 Filed 02/26/21 Page 7 of 12                          PageID #: 3250



 only was no supplementation or amendment made, but Iberdrola magnified this misleading position

 in its responses to requests for admission (wherein it admitted that the statements in its Factual Proffer

 were true), and then included the same misleading representations verbatim in its Declaration in

 support of its Motion to Dismiss. (ECF No. 84-1).

         The prejudice that flows from Iberdrola’s false assertions, early misdirection and persistent

 obfuscation has come now into sharp focus. Plaintiffs’ jurisdictional discovery requests naturally were

 devised around Iberdrola’s Factual Proffer, a reliance utterly consistent with the Court’s view of the

 purpose of the Proffer. Quite literally, Plaintiffs would have made different – and, indeed, far fewer

 – requests of Iberdrola and those requests would have been more focused to materials that were

 actually relevant to Iberdrola’s forum state contacts. Indeed, by stating and repeating loudly, clearly,

 and affirmatively that only two persons had any connection to the project at all, Iberdrola misled

 Plaintiffs and pointed them away from evidence that the Court had intended to guide jurisdictional

 discovery. Plaintiffs had no indication of who was involved. Iberdrola unilaterally determined the

 handful of custodians whose electronic information would be searched; Plaintiffs had no say in it and,

 more importantly, no basis to contest it because they were bound by the assumption that Iberdrola

 was truthful in its representations. Plaintiffs’ written discovery requests relied on these same

 misleading statements. Iberdrola’s initial misdirection caused discovery to proceed in a manner of its

 choosing, thereby avoiding the real issue – Iberdrola’s exercise of control over its subsidiaries in Maine

 with respect to SmartCare. Having withheld names and roles of involved personnel, which led

 Plaintiffs astray by forcing them to issue broad requests, Iberdrola has since complained mightily that

 it had already done too much discovery and should not be compelled to do more.

         Plaintiffs anticipate that Iberdrola will argue that there was no prejudice because Plaintiffs did

 not believe Iberdrola’s statement that no one else was involved, as evidenced by Plaintiffs pressing




                                                     7
Case 2:19-cv-00389-JDL Document 142 Filed 02/26/21 Page 8 of 12                                          PageID #: 3251



 ahead with discovery. This argument is a complete red herring.2 Whether or not plaintiffs believed

 generally that other Iberdrola personnel were involved in SmartCare is not the point. The point is

 that Iberdrola’s false assertions and misdirection prejudiced how Plaintiffs conducted discovery. It

 effectively prevented Plaintiffs from exploring Iberdrola’s contacts that are squarely relevant to the

 court’s determination of the motion to dismiss, such as Lucero and untold others. There is no way to

 know exactly how discovery would have unfolded had Iberdrola been forthright, but it is certain that

 it would have unfolded much differently. In any event, Plaintiffs’ suspicion should not be a basis to

 overlook repeated discovery violations, just as misleading statements and conduct should not be

 rewarded with the perpetrator’s preferred disposition of the matter about which they misled.

          Instead of relying on its sweeping denials, Iberdrola could have acknowledged the truth about

 the extent of its involvement with the project and then presented its jurisdiction defense. Instead, it

 produced demonstrably untrue statements, statements that have been deemed to be incorrect many

 months and many attorney hours after their production. According to its Declaration, three of the

 five custodians selected by Iberdrola, who were selected as custodians presumably because they

 nominally sat on a SmartCare Steering Committee, did not even participate in a single Steering

 Committee meeting. (ECF No. 84-1, ¶ 22.) This begs the obvious questions of why these individuals

 were chosen and why Iberdrola so resisted any additional custodians, including senior executives who

 we now know had hands-on involvement with the project. With the benefit of Valery Harris’

 Declaration and the 2015 Plan, the answer is unavoidable: Iberdrola did not want to produce

 information that showed the true degree of its involvement and instead continued to argue it had done

 so much already in response to Plaintiffs’ discovery. It is notable that Iberdrola has always focused

 on having done too much discovery already and has never argued that additional discovery would not


 2
  Plaintiffs’ reluctance to believe that the seventh largest utility company in the world could not produce substantive emails
 about a massive undertaking such as CMP’s SmartCare project—a project that would serve as a model for future
 Iberdrola-sponsored endeavors—is not relevant to this motion.

                                                              8
Case 2:19-cv-00389-JDL Document 142 Filed 02/26/21 Page 9 of 12                         PageID #: 3252



 lead to relevant evidence. The full extent of the involvement of Lucero, Armada, Martinez, Sergio

 Merchan, and others about whom Plaintiffs would have sought targeted discovery from the beginning

 remains a mystery to Plaintiffs and the Court to this day.

     4. Request for Relief

         Plaintiffs submit that they have demonstrated good cause for sanctions against Iberdrola. A

 discovery sanction must be “just” and it must relate to a “claim” at issue in the discovery dispute. See

 Ins. Corp. of Ir. v. Compagnie Des Bauxites De Guinee, 456 U.S. 694, 707 (1982). In the context of

 jurisdictional discovery, the Supreme Court has upheld as valid the sanction of denying a motion to

 dismiss when the defendant’s discovery violations thwarted the plaintiff’s ability to establish the full

 extent of the defendant’s forum state contacts. Id. at 709. This sanction is permissible and particularly

 appropriate where the failure to produce the requested information supports the “presumption that

 the refusal to produce evidence” amounts to an “admission” that the personal jurisdictional defense

 is without merit. Id. (citation and quotation marks omitted.). This sanction is “commensurate with

 non-compliance” such that the position of the party prejudiced by the discovery violations is restored

 to that which it would have enjoyed had the evidence been produced and is thus appropriate. Chevron

 Corp. v. Donziger, 296 F.R.D. 168, 220 (S.D.N.Y. 2013). This sanction is appropriate here because

 Iberdrola thwarted Plaintiffs’ efforts to understand its contacts with the forum at every turn, violating

 the Court Order and failing to supplement its incorrect and incomplete responses. Plaintiffs therefore

 ask that this Court deny Iberdrola’s motion to dismiss, which is an appropriate sanction under the

 circumstances and given the information that has come to light because it is commensurate with

 Iberdrola’s transgressions.

         Should this Court be disinclined to deny the motion to dismiss as a sanction, Plaintiffs ask that

 this Court order additional document production from CMP/Avangrid regarding Iberdrola personnel

 working on SmartCare in Maine and communications with Iberdrola, with attendant costs and fees to


                                                    9
Case 2:19-cv-00389-JDL Document 142 Filed 02/26/21 Page 10 of 12                          PageID #: 3253



 be paid by Iberdrola. CMP/Avangrid has already demonstrated that their ESI retention is not nearly

 as limited as Iberdrola’s purports its policy to be, thus a great deal of relevant and responsive

 information likely is readily available.

         Plaintiffs ask that, at the very minimum, this Court formally allow the consideration of the

 Harris Declaration and the 2015 Plan (ECF Nos. 120-1, 120-2) as part of the record in support of

 Plaintiffs’ opposition to Iberdrola’s motion to dismiss. As noted above, these documents were

 obtained by Plaintiffs after the opposition filing date had passed. Plaintiffs request that the documents

 be included in the motion to dismiss record along with either this motion or a two-page supplement

 for Plaintiffs to outline the relevance of these two documents as they pertain to Iberdrola’s motion to

 dismiss.

         Finally, should this Court determine that Iberdrola deliberately misled Plaintiffs in this matter,

 the Court should default Iberdrola as to the claims against it as that would be the appropriate sanction.

 See Big Top USA, Inc. v. Wittern Grp., 183 F.R.D. 331, 339-40 (D. Mass. 1998).

         WHEREFORE, Plaintiffs pray that this Court GRANT Plaintiffs’ motion for sanctions and

 grant the relief requested herein.


                                                 Respectfully submitted,

                                                 / s/ Cyrus E. Cheslak_________
                                                 Philip M. Coffin III, Bar No. 2462
                                                 Jeffrey D. Russell, Bar No. 4506
                                                 Cyrus E. Cheslak, Bar No. 6171
                                                 Lambert Coffin
                                                 Two Monument Square, Suite 400
                                                 PO Box 15215
                                                 Portland, Maine 04101
                                                 207-874-4000
                                                 pcoffin@lambertcoffin.com
                                                 jrussell@lambertcoffin.com
                                                 ccheslak@lambertcoffin.com

                                                 James E. Belleau, Bar No. 8314
                                                 Alex S. Parker, Bar No. 6167
                                                    10
Case 2:19-cv-00389-JDL Document 142 Filed 02/26/21 Page 11 of 12        PageID #: 3254



                                    Trafton, Matzen, Belleau & Frenette, LLP
                                    10 Minot Avenue
                                    Auburn, Maine 04212-0470
                                    207-784-4531
                                    JBelleau@TMBF-law.com
                                    Aparker@TMBF-law.com

                                    Sumner H. Lipman, Bar No. 300
                                    Law Offices of Sumner Lipman, LLC
                                    PO Box 836
                                    Scarborough, Maine 04070
                                    207-806-5006
                                    SumnerLipman@gmail.com

                                    Counsel for Plaintiffs




                                       11
Case 2:19-cv-00389-JDL Document 142 Filed 02/26/21 Page 12 of 12                      PageID #: 3255



                                  CERTIFICATE OF SERVICE

       I hereby certify that on this date, I caused a copy of the foregoing to be served by way of the
 ECF system, which will send notice of such filing to all counsel of record.


                Dated at Portland, Maine, this 26th day of February 2021.



                                                       / s/ Cyrus E. Cheslak__________
                                                       Cyrus E. Cheslak
                                                       Attorney for Plaintiffs

 LAMBERT COFFIN
 Two Monument Square, Suite 400
 P.O. Box 15215
 Portland, ME 04112-15215
 (207) 874-4000
 ccheslak@lambertcoffin.com




                                                  12
